Citation Nr: 0417380	
Decision Date: 06/29/04    Archive Date: 07/13/04

DOCKET NO.  98-15 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD)

2.  Entitlement to service connection for a psychiatric 
disorder other than PTSD.


REPRESENTATION

Appellant represented by:	Legal Aid Society of Greater 
Cincinnati


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel




INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (the RO).  

Procedural history

The veteran served on active duty from July 12, 1990 to March 
8, 1991.

The RO received the veteran's claim of entitlement to service 
connection for a psychiatric disorder in March 1994.  In a 
July 1994 rating decision, the RO denied the claim.  The 
veteran did not appeal the July 1994 rating decision.  

In October 1997, the RO received the veteran's claim of 
entitlement to service connection for PTSD, as well as a 
request to reopen her previously denied claim of entitlement 
to service connection for a psychiatric disorder (other than 
PTSD).  In a May 1998 rating decision, the RO denied the 
request to reopen the claim of entitlement to service 
connection for a psychiatric disorder other than PTSD and 
denied the claim of entitlement to service connection for 
PTSD.  The veteran disagreed with the May 1998 rating 
decision and initiated this appeal.  The appeal was perfected 
with the timely submission of the veteran's substantive 
appeal (VA Form 9) in September 1998.

In a September 2002 Board decision, the veteran's claim of 
entitlement to service connection for a psychiatric disorder 
other than PTSD was reopened.  The Board then undertook 
additional development on the issues of entitlement to 
service connection for a psychiatric disorder other than PTSD 
and entitlement to service connection for PTSD, pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) [to be codified at 38 C.F.R. § 19.9(a)(2)].  However, 
no additional evidence was obtained, principally because the 
veteran failed to appear for a scheduled VA examination.  A 
Board decision was issued on May 5, 2003 denying service 
connection for both issues.  

By separate Order which is being issued simultaneously with 
this remand, the Board has vacated that decision.  The case 
is now back before the Board and will be considered as if the 
May 2003 decision had never been issued.

This appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on her part.


REMAND

In general, the Veterans' Claims Assistance Act of 2000 
(VCAA) provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

The Board arranged for the veteran to be examined in March 
2003 to determine the nature and etiology of any current 
psychiatric disorders.  However, the veteran failed to appear 
for that examination.  In June 2003, the veteran's 
representative submitted a letter notifying the Board that 
the veteran was hospitalized for psychiatric and substance 
abuse treatment in March 2003 and remained hospitalized 
during the period when the examination was scheduled.  The 
veteran's representative submitted records from the VA 
hospitalization and also indicated that the veteran was now 
prepared to attend a VA examination.  

The Board has already determined that a VA examination and 
opinion are necessary in this case.  As the veteran has 
demonstrated good cause for her failure to report for that 
scheduled examination, the Board finds that an additional 
attempt should be made to schedule an examination with 
respect to these issues.  38 C.F.R. § 3.655(a) (2003) 
[failure to report to a scheduled VA examination].

As noted above, the Board undertook additional evidentiary 
development under a then recently-enacted regulation, 38 
C.F.R. § 19.9(a)(2)(ii) (2002).  However, in a subsequent 
decision, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that 38 C.F.R. § 
19.9(a)(2)(ii) was invalid as contrary to the statutory 
authority, 38 U.S.C. § 5103(b).  See Disabled American 
Veterans, et. al. v. Secretary of Department of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The Federal Circuit 
specifically noted that 38 C.F.R. § 19(a)(2) (2002) is 
inconsistent with 38 U.S.C.A. § 7104(a) (West 2002) because 
it denies appellants a "review on appeal" when the Board 
considers additional evidence without having to remand the 
case to the RO for initial consideration. This remand will 
enable the agency of original jurisdiction to readjudicate 
the veteran's claims, taking into consideration any and all 
additional evidence. See also Bernard v. Brown, 4 Vet. App. 
384, 393-94 (1993).

Accordingly, for the reasons stated above, this case is 
REMANDED to VBA for the following actions:

1.  VBA must assure that all notice and 
development required by the VCAA has been 
accomplished, including notifying the veteran 
of the evidence she needs to submit and that 
which will be obtained by VA.  

2.  VBA should obtain any pertinent VA 
clinical and hospitalization records which 
have not already been associated with the 
veteran's VA claims folder.

3.  In accordance with the provisions of M21-
1, Part III, § 5.14, "PTSD Claims Based on 
Personal Assault," VBA should send the veteran 
an appropriate stressor development letter.  
The veteran should also be notified that in-
service personal assault may be corroborated 
by evidence from sources other than the 
service records, as defined in 38 C.F.R. § 
3.304(f)(3) (2003).  All specific examples of 
alternative sources of evidence listed in 
section 3.304(f)(3) must be included in the 
notification to the veteran.  An appropriate 
period of time should be allowed for the 
veteran to respond and/or submit additional 
evidence.

4.  Upon receipt of the veteran's response to 
the development in paragraph 3, VBA should 
undertake any and all further development 
action indicated by the evidence of record 
concerning the veteran's claim for service 
connection for PTSD.  VBA should then make a 
determination as to whether there is any 
credible supporting evidence that the veteran 
was sexually assaulted during active service.  
In making such determination, any behavior 
changes that occurred at the time of the 
incident should be examined and clinically 
interpreted to determine whether they 
constitute supportive evidence.  A statement 
of VBA's determination should be placed into 
the claims file.

5.  After the development requested in 
paragraphs 1 through 4 has been completed, VBA 
should arrange for a VA mental disorders 
examination of the veteran.  The veteran 
should be specifically advised on the 
consequences of her failure to report for the 
examination.  The examiner should review all 
pertinent medical records in the claims file.  
After examination of the veteran, the examiner 
should report whether a diagnosis of PTSD can 
be made based on a finding of a 
credible/verified stressor, and whether it is 
at least as likely as not that any current 
diagnosis of PTSD is related to that stressor.  
In addition, the examiner should render an 
opinion as to whether it is at least as likely 
as not that any current psychiatric disorder 
other than PTSD was incurred in or aggravated 
during service, became manifest within a year 
of discharge from service, or is otherwise 
related to service.  The complete rationale 
for all opinions expressed should be set forth 
in a written report.

6.  VBA should review the claims file to 
ensure that all of the foregoing requested 
development has been completed.  After 
undertaking any additional development deemed 
appropriate, VBA should re-adjudicate the 
issues.  If either benefit sought on appeal 
remains denied, the veteran should be provided 
a supplemental statement of the case (SSOC).  
Thereafter, the case should be returned to the 
Board for further appellate consideration, if 
otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

The Board advises the veteran that failure to report for a 
scheduled examination may result in the denial of her claim.  
See 38 C.F.R. § 3.655 (2003).



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals


CONTINUED ON NEXT PAGE
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




